Citation Nr: 0945966	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
prior to January 3, 2008 and in excess of 40 percent as of 
January 3, 2008.  

2.  Entitlement to an initial compensable evaluation for 
tendonitis left wrist (previously evaluated as carpal tunnel 
syndrome) prior to January 3, 2008 and in excess of 10 
percent as of January 3, 2008.  

3.  Entitlement to an initial compensable evaluation for 
tendonitis right wrist (previously evaluated as carpal tunnel 
syndrome) prior to January 3, 2008 and in excess of 10 
percent as of January 3, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to February 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Baltimore, Maryland, which granted service connection for the 
enumerated disorders and assigned initial noncompensable 
ratings for the bilateral wrist disorders and an initial 20 
percent rating for the lumbar spine disorder.  A Decision 
Review Officer (DRO) decision dated in February 2008 granted 
staged increases effective January 3, 2008 to 40 percent for 
the lumbar spine, and to 10 percent for each hand (wrist).  
The ratings prior to that date remained unchanged.  The 
staged increase is reflected in the issues as set forth 
above.  

The Veteran is noted to have filed a notice of disagreement 
with the initial ratings assigned for service connected sleep 
apnea and for hypertension in the April 2005 rating.  
Following a DRO decision of October 2006 which determined the 
initial ratings assigned for these disorders were clearly and 
unmistakably erroneous and corrected the ratings, the Veteran 
withdrew his claim regarding these issues in the October 2006 
VA Form 9, wherein he explicitly expressed his desire to 
limit the appeal to the lumbar spine and the bilateral wrist 
tendonitis disorders (claimed as carpal tunnel syndrome).  
Thus the only issues on appeal are the enumerated issues.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

A review of the evidence reflects that Remand is necessary to 
correct a due process violation in this matter.  The RO in 
its April 2009 supplemental statement of the case is noted to 
state that it reviewed VA medical treatment records from 
Baltimore, Maryland and found the records negative for any 
treatment of problems with the lumbar spine, or with the 
tendonitis of the left and right wrists.  A review of the 
claims file reflects that there are no records from the VA 
medical center in Baltimore, Maryland associated with the 
claims folder.  Further review reflects that such records are 
not listed in the evidence reported in either the April 2005 
rating, the October 2006 statement of the case, the February 
2008 supplemental statement of the case (SSOC), a Decision 
Review Officer (DRO) decision from February 2008 and the 
April 2009 SSOC.  The only medical evidence cited and shown 
to be of record are service treatment records and VA 
examination reports done in Baltimore, Maryland in March 2005 
and January 2008.  

VA's reliance on evidence apparently from the VA Medical 
Center in Baltimore, Maryland, which it cited in its decision 
and which is not shown to be in the claims folder or even 
listed as evidence, constitutes a violation of the fair 
process principles as set forth by the Court decision in 
Thurber v. Brown 5 Vet. App. 119 (1993).

Additionally, while the RO has stated that this evidence from 
the Baltimore Medical facility fails to include records 
pertinent to this claim, the Board notes that the most recent 
VA examinations of January 2008 reflect that the Veteran has 
had ongoing medical treatment for his lumbar spine and both 
upper extremities.  The VA spine examination from that month 
related a history of nerve blocks done 2 months earlier, and 
X-rays, CT and bone scans done in 2007.  The peripheral nerve 
examination for the upper extremities reveals the Veteran was 
taking Neurontin, which the Board notes is a prescription 
medication, thus reflecting ongoing medical treatment for his 
neurological condition affecting his hands.

Additionally, the Board notes that the January 2008 VA 
examination reflects that he has manifestations of bowel and 
bladder incontinence stemming from his back disability.  
However no further evaluation of the severity of these 
complications has been done.  The Board notes that Note 1 to 
the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5234 to 5244) requires that any 
associated objective neurologic abnormalities, including but 
not limited to bowel and bladder impairment, be separately 
evaluated under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a (2009).  Further examination of the severity of these 
bowel and bladder manifestations is necessary to afford 
proper evaluation of all the manifestations of the back 
disability.

Furthermore light of the need to further develop this matter, 
addendums to the recent VA examinations of the Veteran's 
service connected disabilities involving a back disorder and 
tendonitis of the left and right wrists should be obtained to 
include review of the additional evidence and further 
examination if shown to be necessary by the additional 
evidence. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
Veteran and ask that he identify all 
sources of treatment for his claimed back 
disorder and tendonitis of the left and 
right wrists, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including any VA records from Baltimore, 
Maryland should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 C.F.R. § 
3.159 (2009).

2.  After completion of the above, the 
veteran should be scheduled for VA 
examination, by an appropriate 
specialist(s), to determine the nature and 
severity of complications of his lumbar 
spine disorder said to result in bowel and 
bladder incontinence.  All indicated tests 
and studies should be undertaken.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

Whether there are associated issues of 
bowel or bladder incontinence and if so, 
discuss the frequency and severity of such 
problems, in accordance with the AMIE 
criteria for voiding dysfunction for 
bladder impairment and impairment of 
sphincter control for bowel impairment.  
The examiner(s) should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

3.  After completion of the above, the AOJ 
should forward the claims files to the 
examiner(s) who conducted the January 2008 
VA examinations addressing the nature and 
severity of the bilateral wrist tendonitis 
and lumbar spine disorder (both orthopedic 
and peripheral nerve) to provide addendums 
to these examinations following review of 
the additional evidence obtained.  If the 
examiner(s) are no longer available, the 
claims files should be forwarded to the 
appropriate specialist to provide such 
addendum.  The examiner(s) should review 
the reports from the January 2008 VA 
orthopedic and neurological examinations 
pertaining to the lumbar spine and 
bilateral wrists and any additional 
evidence obtained pursuant to this remand 
and provide addendum opinions as to the 
current severity of the bilateral wrist 
tendonitis and the lumbar spine disorder 
(both orthopedic and neurological), in 
light of the additional evidence obtained 
(if any), and in accordance with the 
appropriate AMIE criteria for these 
disorders.  If the examiner(s) determine 
that additional examination is necessary 
to properly address the current severity 
of the tendonitis of the left wrist and/or 
right wrist, and/or of the orthopedic and 
neurological manifestations of the lumbar 
spine, such should be conducted as deemed 
appropriate.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for any opinion given.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


